Correspondence June 7, 2013 Via EDGAR Lyn Shenk Branch Chief Division of Corporate Finance U.S. Securities and Exchange Commission CF/AD5 treet, NE Washington, DC20549-3561 Re: Triumph Group, Inc. Form 10-K for Fiscal Year Ended March 31, 2012 Filed on May 29, 2012 Definitive Proxy Statement on Schedule 14A Filed on June 19, 2012 File No. 001-12235 Dear Mr. Shenk: This letter responds to the comment set forth in your letter dated June 5, 2013 to M. David Kornblatt, Executive Vice President and Chief Financial Officer of Triumph Group, Inc. (the “Company”), regarding the Company’sDefinitive Proxy Statement listed above.For your convenience, we have restated the Staff’s comment and have provided the Company’s response below each comment. Definitive Proxy Statement on Schedule 14A 1. We note your response which includes certain draft sections of your Compensation Discussion and Analysis for your named executive officers for the fiscal year ended March 31, 2013.However, we note that you did not provide an analysis explaining why you believe you did not engage in benchmarking with respect to the base salaries of your named executive officers for fiscal 2013.Your disclosures in the Executive Compensation Overview and Base Salaries sections indicate that you use competitive market data from certain companies to make compensation decisions related to your named executive officers’ compensation.In this regard, we note that your management obtained compensation survey data from Towers Watson and that your management compiled compensation data from an ERI database.We also note that the Towers Watson survey data was used by management to develop compensation bands for exempt employee positions, which accordingly to your disclosure includes your named executive officers.Additionally, we note that Mr. Ill made certain recommendations to your Compensation Committee in April 2012 regarding adjustments to your named executive officers’ base salaries for fiscal 2013 based in part on the aggregated survey data.Further, we note that your Compensation Committee used this aggregate survey data as a double check on the previously approved base salary adjustments for fiscal 2013.Lastly, with respect to the salary determination of Mr. Frisby for fiscal 2013, your Compensation Committee considered aggregated CEO base salary data from the Towers Watson survey and the ERI database. Lyn Shenk June 7, 2013 Page 2 Benchmarking in the context of Item 402 of Regulation S-K entails using compensation data about other companies as a reference point on which, either wholly or in part, to base, justify or provide a framework for a compensation decision. Refer to Question 118.05 of the Regulation S-K Compliance and Disclosure Interpretations. Based on your disclosures in the draft sections, we note that it does not appear that your Compensation Committee or management used the Towers Watson survey data or the ERI data solely for a general purpose such as obtaining a general understanding of current compensation practices.Rather, it appears that your Compensation Committee and management used the Towers Watson survey data and the ERI data in part to base, justify or provide a framework for their compensation decisions. Please confirm that you will revise your draft disclosure to list the companies to which you benchmark and disclose the degree to which you considered such companies comparable to you. Refer to Item 402(b)(2)(xiv) of Regulation S-K.In this regard, please list the companies whose compensation data was used to compile the Tower Watson survey data and the ERI data and discuss the degree to which you considered such companies comparable.To the extent that different benchmarking companies were used for different named executive officer positions, please clarify and identify the companies used for each position.Alternatively, please provide a legal analysis as to why you believe you have not engaged in benchmarking with respect to the base salaries of your named executive officers for fiscal 2013. RESPONSE: The Company engaged Towers Watson in fiscal 2013 to provide aggregate survey data, as described in our draft Compensation Discussion and Analysis, to inform the Company in its efforts to harmonize and integrate the compensation programs of Vought Aircraft Industries (acquired in fiscal 2011) and Triumph Group, Inc.The acquisition of Vought made the integrated company a much larger company, in terms of revenues, employees, locations and operations, and the Company was seeking to acquire general information regarding compensation practices.It believes its use of the data as a secondary source provided the Company with general information about such larger companies that could help inform its harmonization activities, and that it did not use the survey data, in whole or in part, to base, justify or provide a framework for the compensation decisions that were made, as contemplated by Regulation S-K Compliance and Disclosure Interpretation 118.05.Historical data about Triumph’s compensation practices and actual compensation, as well as an understanding of the specific Triumph named executive officerpositions and responsibilities, were the primary data used by management in developing such compensation recommendations. Lyn Shenk June 7, 2013 Page 3 Neither management nor the Compensation Committee requested or had access to the names of any of the specific companies included in the aggregated survey results.Section 402(b)(xiv) requires a company engaged in any benchmarking to identify the benchmark and, if applicable, its components (including component companies).The Company believes that the “component companies” identities are not relevant to the decisions that were made, and are not material to our investors, because neither the identity of such companies nor any company-specific information was included in our use of the aggregated survey data as a data point or relevant to the compensation decisions that were made.Further, the Staff has expressed the concern that failure to disclose the list of companies could lead to use of company-specific information in a survey format, without adequate disclosure of comparable companies actually used.Now that we are actually in possession of the identity of the companies for which data are included in the Towers Watson and Mercer surveys, we believe that the number, industry ranges, and diversity of the companies in these truly broad based surveys would eliminate such concern, as it is clear that we were not identifying and using comparable company specific data. As we describe in our proxy statement, the survey reports did disclose to us, as an additional data point, the number of instances included in the aggregate data on a position-by-position basis.However, Tower Watson is not permitted to disclose the identity of the companies that comprise the data instances on a position-by-position basis for antitrust reasons because health care companies are included within the surveyed companies. We have elected to include listings of the companies included in each of the Towers Watson and Mercer surveys and the ERI database of relevant companies as an Appendix to our 2013 proxy statement, and to reference such Appendix in the manner set forth in the attached excerpts from our CD&A. We attach as Exhibit A to this response letter the pertinent portions of our CD&A as revised to reflect these changes, and the Appendix D.The excerpted portions of our CD&A are marked to show the changes from the draft we provided to you with our May 31, 2013 response letter. In connection with the responses above, the Company acknowledges that: · the Company is responsible for the adequacy and accuracy of the disclosures in the filing; · Staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the Company may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Lyn Shenk June 7, 2013 Page 4 Please direct any questions regarding the foregoing to the undersigned at (610) 251-1000. Thank you for your cooperation. Sincerely, /s/ John B. Wright, II John B. Wright, II Vice President, General Counsel and Secretary EXHIBIT A TRIUMPH GROUP, INC. SELECTED SECTIONS OF FISCAL 2013 CD&A Compensation Discussion and Analysis Executive Compensation Overview Our executive compensation programs are intended to achieve several business objectives: · to help us recruit and retain executives with the talent required to successfully manage our business · to motivate our executives to achieve our business objectives · to instill in our executives a long-term commitment to Triumph’s success by providing elements of compensation that align the executives’ interests with those of our stockholders · to provide compensation that recognizes individual contributions as well as overall business results · to avoid or minimize the risks of incentivizing management behavior that is inconsistent with the interests of our stockholders Our compensation strategy is to place the major portion of total executive compensation at risk in the form of annual incentives and long-term, stock- based compensation programs. The components of our current executive compensation program are: · annual salary · annual cash bonus compensation · long-term equity incentive compensation · pension benefits and deferral of compensation · perquisites · benefits generally available to all Triumph corporate employees Each of these components is described separately below. While the elements of compensation described below are considered separately, the Compensation and Management Development Committee (the “Compensation Committee”) takes into account the full compensation package we provide each executive officer, including matching contributions under our 401(k) plan, insurance and other benefits generally available to all Triumph employees, as well as the program components described below, in making compensation decisions for all executive officers, including the named executive officers. A-1 In structuring each element of compensation and the executive compensation package as a whole, the Compensation Committee strives to create incentives for management to act in accordance with the interests of our stockholders.The Compensation Committee also considers the risk that executive compensation may inadvertently provide incentives for management to make decisions that are not in the interests of the stockholders.In addition, in determining actual payouts approved based on the achievement of the pre-established performance metrics, the Compensation Committee assesses whether the proposed payments achieved the desired objectives or demonstrated the influence of inappropriate compensation incentives. Where appropriate, the Compensation Committee has sought the advice of compensation consultants to assist in the development of appropriate incentives while minimizing the risk of creating or encouraging incentives that are inconsistent with the interests of stockholders. The Compensation Committee reviewed the results of the fiscal 2012 shareholder say-on-pay advisory vote, which was approved by approximately 90% of votes present at the meeting, and determined that no changes to the Company's compensation practices was needed as a result of such advisory vote. For the fiscal year ended March 31, 2013 (fiscal 2013), management and the Compensation Committee had identified the need to harmonize and integrate the compensation programs of Triumph and Vought Aircraft Industries, Inc. (Vought) (a company acquired by Triumph in fiscal 2011) for all exempt employees, including the named executive officers.To assist the Company in achieving this objective, management, with the authorization of the Compensation Committee, retained Towers Watson to compile a compensation survey to assist in the compensation harmonization activities.Towers Watson primarily used two databases available to it to provide management with information about compensation for each exempt employee position:the 2op Management U.S. without LTI and the 2011 Mercer DB Complete.The aggregate survey information useddata provided for each position changed (i.e., including or omitting industry or revenue comparable companies) depending on the information available for persons holding that position.For example, information compiled for the CEO position aggregated compensation data from 20 companies in the Towers Watson database and 40 companies from the Mercer database, while for the CFO position, the aggregated data came from 18 companies in the Towers Watson database and 87 companies in the Mercer database.Towers Watson did not specifically identify the companies whose information was used in either database with respect to any position, andThe consultants are not permitted to disclose the specific identity of the companies providing the data instances for each named executive officer position to the Company did not request such information. In addition, consistent with the practice in prior years, for fiscal 2013 management compiled data from an executive compensation survey database subscribed to by Triumph as compiled and published by ERI Economic Research Institute, Inc. (ERI). Management extracted from the ERI survey data information regarding aggregate base salary, annual bonus, equity and total direct compensation information for designated officer positions (chief executive officer, chief financial officer, chief operating officer and other senior vice president roles) for companies of similar revenue size ($2 billion to $4 billion) as compared to Triumph), and/or companies with a primary SIC code within the same industry group as the company. Towers Watson was asked to compare the ERI aggregated data to the Towers Watson survey data. A-2 The companies included in each of the Tower Watson and Mercer surveys, and the relevant industry companies included in the ERI database are listed on Appendix D to this proxy statement.Neither management nor the Compensation Committee was in possession of these listings during the fiscal 2013 compensation process. The reports provided by Towers Watson survey data was used byto the Company based on such survey data served as a data point for management in April 2012 primarily to developas management developed compensation bands for exempt employee positions .Neither the Towers Watson surveyreport nor the ERI aggregated data was specifically provided to the Compensation Committee for the meetings that occurred in April 2012 when base salaries and bonus and incentive compensation opportunities for fiscal 2013 were approved by the Compensation Committee.Rather, the Compensation Committee considered the recommendations of Mr. Ill, who was our CEO at that time, with respect to adjustments in the fiscal 2013 salaries of our named executive officers other than himself, based in part on the aggregated survey data, as well ason the compensation factors described more fully below.The aggregated survey data were circulated to the Compensation Committee shortly after the April 2012 meeting, andso that it could be reviewed as a double check of the fiscal 2013 compensation opportunities that had been established and approved for the named executive officers.As described below, Mr. Ill’s compensation was treated differently in view of the succession plan confirmed at the April 2012 meeting that he be succeeded as CEO by Jeffry D. Frisby at the time of the annual meeting of stockholders held in July 2012. Once actual fiscal 2013 compensation was fully determined at the April 2013 Compensation Committee meeting, a comparison to the aggregated survey data shows that, in general, the Triumph named executive officers received base salary compensation that approached the median of the survey data, while total direct compensation, based on the achievement of Company-based performance metrics, has the capacity to reward executive officers, through bonus and incentive compensation opportunities at a higher level only if target incentive goals are exceeded.Each element of such fiscal 2013 compensation for the named executive officers is described in more detail below. Base Salaries We initially set base salary for a named executive officer by evaluating the responsibilities of the position and the experience of the individual.In doing so, we consider the competitive marketplace for executive talent, including a comparison of aggregated base salary ERI survey data for comparable positions.We determine annual salary adjustments by evaluating the performance of Triumph and of each named executive officer, taking into account changes in responsibilities. During fiscal 2013, Richard C. Ill served as our Chief Executive Officer from April 1, 2012 until July 19, 2012, when he assumed the role of Chairman.On July 19, 2012 Jeffry D. Frisby was appointed as our CEO.He had been President and Chief Operating Officer of Triumph since 2009.In April 2012, in light of Mr. Ill’s pending appointment as Chairman, Mr. Ill’s base salary for fiscal 2013 was not changed, and Mr. Frisby’s base salary was established taking into account the expectation that wehe would assume the CEO role during fiscal 2013.The factors considered in setting such base salaries included: A-3 · the extent of our success in meeting our financial objectives for fiscal 2012; · how our financial performance compared with that of similar companies engaged in providing products and services to the aviation industry; · current economic conditions in the aviation industry generally; · the performance of the common stock and management’s ability to enhance stockholder value generally; · Mr. Ill’s and Mr. Frisby’s individual performance; and · aggregated CEO base salary data from the Towers Watson survey and the ERI data. Annual Cash Bonus Compensation We provide significant incentive opportunities for our named executive officers.The incentive opportunities are established at levels to provide our executives with the potential for significant bonus opportunity only if our performance objectives are met at target levels or exceeded.Nevertheless, significant variations are possible depending upon the performance of Triumph and the executive’s individual performance. Our annual cash bonus plan for executive officers is tied to the annual business plan.The business plan for a given fiscal year is developed at the business unit, group and corporate levels in a formal process taking place over several months beginning generally in the third fiscal quarter of the prior fiscal year.The business plan is then reviewed and approved by our Board of Directors in the first month of the fiscal year.Our business plan for the fiscal year ended March 31, 2013 was developed beginning in the late fall of 2011 and approved by the Board of Directors in April 2012. The annual cash bonus payouts awarded to our named executive officers are tied to such business plan by initially measuring actual company performance against the target for earnings per share set in the business plan.While no financial performance measure or measures can perfectly reflect company performance, we believe earnings per share is a fair measure of performance that also focuses our executives on the measure of perhaps greatest significance to our stockholders, thus aligning our executives’ interests with those of our stockholders.Where appropriate, individual non-financial performance measures are also considered in determining annual cash bonus compensation. A-4 For Mr. Frisby, our Chief Executive Officer after July19, 2012, and Mr. Kornblatt, our Chief Financial Officer, the target amount of their annual cash bonus compensation for fiscal 2013 was equal to 80% and 70%, respectively, of their annual base salaries, and the maximum amount of their annual cash bonus compensation (subject to discretionary increases by the Compensation Committee) was equal to 160% and 140%, respectively, of their annual base salaries.Our other named executive officers have annual cash bonus award targets that are set by the Chief Executive Officer, with the approval of the Compensation Committee, according to the executive’s job function and level within Triumph.These target and maximum bonus amounts are established based upon a consideration of each executive’s compensation level to provide a balance between fixed compensation and compensation at risk that is appropriate, in our judgment, taking into consideration the significance of the position and the executive’s record of performance against company objectives.For example, an executive with an established record of successful performance is likely to receive an increase in target and maximum annual cash bonus opportunities rather than a significant increase in base salary.No one executive officer can receive a payout under the annual cash bonus compensation plan in any fiscal year in excess of $3.0 million. The Compensation Committee determines the amount of the annual cash bonus award of the Chief Executive Officer.The Chief Executive Officer determines the amount of the annual cash bonus award to each other named executive officers, subject to the review and approval of the Compensation Committee.For fiscal 2013, Mr. Ill, in the role of CEO, made recommendations to the Compensation Committee for fiscal 2013 bonus opportunities for the other named executive officers in April 2012, and Mr. Frisby, in the role of CEO, provided the Compensation Committee with recommendations for actual fiscal 2013 bonus payouts for the other named executive officers in April 2013. Long-Term Equity Compensation We award stock options and restricted stock to executive officers and other management employees to align management’s interest with that of stockholders.Under Triumph’s 2004 Stock Incentive Plan, the Compensation Committee can grant stock options and restricted stock awards to our executive officers as well as to other employees.The Compensation Committee sets guidelines for the size of stock option awards and restricted stock awards based on factors such as the amount of potential compensation opportunity that it wants to award upon achievement of specific performance criteria and other factors as described above.The Compensation Committee determines the size of any grant made to the Chief Executive Officer.The Compensation Committee also approves the amounts of the grants made to the other named executive officers based upon the recommendation of the Chief Executive Officer.In the event of poor corporate performance in the prior fiscal year, the Compensation Committee may elect not to make equity awards. On September 28, 2010, our Board of Directors adopted the Executive Incentive Plan (the “Executive Incentive Plan”), which is designed to promote the achievement of the Company’s business objectives by those senior executives (including the named executive officers) who are most responsible for Company strategy, achievement of synergies from the acquisition of Vought, improvement of operations, and future acquisitions, with an enhanced focus on the longer term and using performance metrics related to the performance objectives on which they are evaluated, but different from those upon which the annual cash bonus compensation is based.Participation in the Executive Incentive Plan is limited to senior executives of the Company who are designated as eligible, and eligibility is determined by the Compensation Committee within 90 days after the beginning of each plan year.Award periods under the Executive Incentive Plan are three-year periods, which include a one-year performance period as the first year of such period.In accordance with Sectionsection 162(m) of the Code, the Compensation Committee establishes target incentive award and performance goals under the Executive Incentive Plan.At the end of each one-year performance period, the Committee determines each participant’s earned incentive award, if any, based on the attainment of the performance goals during the performance period.Earned incentive awards may be made at a target level (the established performance goals are met at the 100% level), threshold level (the established performance goals are met such that 50% of the target incentive award is earned) and overachievement level (the established performance goals are exceeded such that 200% of the target incentive award is earned).Performance between the threshold, target and overachievement performance levels will result in awards adjusted in amount so as to be in linear proportion to the difference between the achieved performance level and the established performance levels.No award will be earned under the Executive Incentive Plan if the threshold is not met for the first year of the performance period, and no award shall be earned that exceeds 200% of the target incentive award.The value of earned incentive awards is divided between an earned cash award, equal to 30% of the value of the earned incentive award, and an earned stock award, equal to 70% of the value of the earned incentive award.Earned stock awards consist of a stock award made under the 2004 Stock Incentive Plan, which will be subject to forfeiture and transfer restrictions through the end of the three-year performance period, and the earned cash award will not be paid until the end of the three-year performance period.Consistent with the objective of incentivizing performance over a longer term, one-third of each earned incentive award (both cash and stock components) is subject to forfeiture if the threshold performance is not maintained, on average, over the entire three-year performance period. A-5 APPENDIX D Listing of Companies included in Compensation Survey Data Bases Towers Watson 2012 General Industry Top Management Compensation Survey - U.S. Federal Reserve Bank of Chicago Herman Miller, Inc. Erie Insruance Volvo Black Hills Corporation Nebraska Public Power District Carlson, Inc Mutual of Omaha Harman International Industries, Inc. Nash Finch Company Service Corporate International L.L.Bean, Inc. United States Steel Corporation Ametek Inc CareFirst BlueCross BlueShield Turner Broadcasting System, Inc. The Federal Reserve Bank of Cleveland Old Dominion Electric Cooperative SUPERVALU Exide Technologies Texas Mutual Insurance Company Exel Inc. Kansas City Southern Railway Automobile Club of Southern California Molex Domino's Pizza LLC Federal Reserve Bank of Atlanta Federal Reserve Bank of Philadelphia Board of Governors of the Federal Reserve System Regions Financial Corporation Sentara Healthcare Tribune Company Federal Reserve Bank of Richmond NMHC Trinity Health Freeport-McMoRan Copper & Gold SPX Corporation Jones Lang LaSalle Laboratory Corporation of America Edward Jones CUNA Mutual Group GROWMARK, Inc. Ingram Industries Inc. Limited Brands Inc Keystone Foods Dole Food Company, Inc. PHH Arval Safety-Kleen Systems Henry Ford Health System Jacobs Technology Inc. Auto Club Group GNC Holdings, Inc. Choice Hotels International Federal Reserve Bank of Dallas VF Corporation Quest Diagnostics Navistar, Inc Alliant Energy Corporation Washington University in St. Louis Salt River Project Rexnord LLC Brown-Forman TDS Telecom Rich Products Colorado Springs Utilities SCANA Corporation Jarden Corporation CommScope In J.R. Simplot Company AFLAC Ralph Lauren Corporation Gaylord Entertainment CEC Entertainment Itochu International Bob Evans Farms, Inc. American Financial Group Medical Mutual 1 Towers Watson 2012 General Industry Top Management Compensation Survey - U.S. (cont.) Capital BlueCross ESCO Corporation HNI Corporation Premier, Inc. Avis Budget Group Oglethorpe Power Corporation Subaru of Indiana Automotive, Inc. ASCO VALVE Emerson ESCO Technologies Gannett Co., Inc. Coca-Cola Refreshments Aurora Health Care Duke University A. O. Smith Corp Cox Enterprises, Inc. UPS University of Chicago California Casualty Management Company Oshkosh Corporation Cablevision Systems Corporation Avista Corp Staples, Inc. Energy Future Holdings Principal Financial Group Fortune Brands Home & Security, Inc. Entergy Services, Inc Hill Phoenix, Inc. Dun & Bradstreet Baxter International Inc. Wayne Farms LLC Joy Global Metlife Cornell University Federal Reserve Bank of San Francisco USG Corporation, Inc. RR Donnelleu Mary Kay Inc. Transamerica GKN plc Legal & General America, Inc. Ricoh Electronics, Inc. Ricoh Americas Corp USAA Xcel Energy, Inc. Walgreen Co. Hilton Worldwide Northwestern Mutual FedEx Express LG&E-KU Services Cemex Inc General Dynamics Information Technology HNTB Companies XO Communications First American Financial Corporation G&K Services Worthington Industries, Inc. John Crane The Methodist Hospital System LSG Sky Chefs GenOn Energy The Church of Jesus Christ of LDS US. Foods Whole Foods Market Sykes Enterprises, Incorporated BIC Advertising and Promotional Products (BIC APP) The Joint Commission Iron Mountain Irvine Company Express-Scripts, Inc. Insperity Winn-Dixie Bank of America Merchant Services University of South Florida Lower Colorado River Authority IDEXX Laboratories, Inc. Elizabeth Arden, Inc. The Taubman Company Rollins Inc Paychex, Inc. Mine Safety Appliances Company Kington Technologies SEMCO Energy, Inc. Sharp Electronics Corporation EMCOR Group, Inc. Computer Task Group, Inc. Belk, Inc. Boyd Gaming Corporation MFS Investments Farmland Foods Inc MTS Systems Corporation 2 Towers Watson 2012 General Industry Top Management Compensation Survey - U.S. (cont.) Amica Mutual Insurance Company Papa John's Delhaize America Shared Services Group LLC Boy Scouts of America Solo Cup Company Southwest Gas Corporation Zimmer Inc. Redcats USA Leggett & Platt, Incorporated Gentiva Health Services Blue Cross and Blue Shield of Louisiana Merrill Corporation Prometric Magellan Health Services ManpowerGroup Standard Motor Products Pegasus Solutions Inc. Compressor Controls Corp. Ames True Temper Nature's Sunshine Products Cigna Corporation CarMax, Inc. PSS World Medical, Inc. The TJX Companies CACI International Inc. Coca Cola Bottling Company Consolidated Edwards Lifesciences, LLC Lawson Products, Inc. CNH America LLC Ferguson Enterprises, Inc. Community Health Network Diebold, Inc Mitsubishi International Corporation CHS Inc. Bristow Group, Inc. Coventry Healthcare Intertape Polymer Group University Health System BlueCross BlueShield of South Carolina Children's Healthcare of Atlanta Winpak Portion Packaging Inc. Serco Inc. Dickstein Shapiro LLP Duke Realty Corporation Gerdau Long Steel North America Michael Baker Corporation Regency Centers PMA Companies Renaissance Learning, Inc. Ventura Foods, LLC Berwick Offray LLC Alfa Laval Inc. Merit Medical Systems Sauer-Danfoss KIK Custom Products UL LLC. The Schwan Food Company University of Texas Health Science Center at San Antonio (UTHSCSA) The University of Texas Health Science Center at Houston Wheaton Franciscan Healthcare SGT, Inc University of Wisconsin Medcial Foundation Seaman Corporation University of Texas at Austin Katun Corporation Vi-Jon, Inc. Acumed Hendrick Health System UnitedHealth Group Orbital Sciences American Cancer SMSC Gaming Enterprise Minneapolis School District HU-FRIEDY MFG. CO., Cox Target Media/Valpak Mercer University DM PETROLEUM OPERATIONS The NORDAM Group Engineered Plastics Company University of Maryland Faculty Physicians, Inc. Lake Federal Bank, FSB Alta Resources, Securus Technologies Paycor, Inc. The Ryland Group, Inc. AAA National Office 3 Towers Watson 2012 General Industry Top Management Compensation Survey - U.S. (cont.) California Dental Association RiceTec, Inc Travis County University of Minnesota Chumash Casino Resort Cobham, NA Missouri Department of Conservation Missouri Department of Transportation URS Corporation University of Georgia Federal Reserve Bank of Boston Lieberman Research Worldwide CAMCRAFT Tufts Health Plan HDR, Inc. Quadion Corporation Core Laboratories Pharmavite LLC The University of Akron Information Management Services, Inc. CDM Smith City of Houston St. Louis County Government Utah Transit Authority Boddie Noell Enterprises, Inc University of Houston Kettering University Zeon Chemicals True Value Company FLEXcon Co Inc Ash Grove Cement Company Georg Fischer Signet LLC E.A. Sween Company Maricopa Integrated Health System Ohio Public Employees Retirement System Quality Bicycle Products The Samuel Roberts Noble Foundation, Inc. Georgia Health Sciences Medical Center Southeastern Freight Lines Bryant University Klein Tools, Inc. South Jersey Gas Company KI, Inc. Hazelden Foundation AmeriPride Services Inc. CCA WilmerHale The Scooter Store Edward Lowe Floundation The Bergquist Company The Community Preservation Corporation Malco Products, Inc. Via Christi Health Weston Solutions Publix Super Markets, Inc. Stampin' Up! Inc Wellmark Blue Cross Blue Shield Citizens Republic Bancorp SAN ANTONIO WATER SYSTEM Recology Inc. Chelan County PUD Vail Resorts Management Company McGladrey & Pullen, LLP University of Medicine Maricopa County Little Lady Foods Mayo Clinic Sally Beauty Holdings, Inc. West Bend Mutual Insurance Company Penn State Hershey Medical Center Isuzu North America Corp Vermeer Corporation Lane Enterprises, Inc. TriMet Applied Research Associates, Inc. State Corporation Commission Fermi National Accelerator Lab Terumo BCT (formerly known as CaridianBCT) Jefferson Science Associates H Lee Moffitt Cancer Center Simmons Bedding Company Georgia Institute of Technology Synthes USA SAGE Publications National Futures Association NSK Americas Red Wing Shoe Company, Inc. Medica College of St. Scholastica Community Coffee Company, L.L.C. Tecolote Research, Inc. 4 Towers Watson 2012 General Industry Top Management Compensation Survey - U.S. (cont.) Seco Tools Inc QTI Human Resources, Inc. Harris County Hospital District Gold Eagle Co The University of Alabama at Birmingham Salk Institute for Biological Studies W.C. Bradley Co. Rite-Hite Holding Corporation Hunter Industries Trinity Consultants, Inc. Fleetwood Group, Inc. Navy Exchange UDR, Inc QBE the Americas, Inc Fairfield Manufacturing Company Inc. American Career College and West Coast University Dekalb Medical Health System Bradley Corporation COLSA Corporation J. J. Keller & Associates, Inc. Verde Realty Baylor College of Medicine Southern Poverty Law Center Space Dynamics Laboratory Stericycle Judcial Council of California Cracker Barrel Old Country Stores Poudre Valley Health System Patterson Companies Inc WPS Insurance Co Cambia Health Solutions City of Las Vegas MultiPlan, Inc. University of North Texas Boys & Girls Clubs of America Hastings Mutual Insurance Company Yamaha Corporation of America IDEX Corp Sentry Insurance Learning Care Group, Inc Walter Energy Shands HealthCar MTD Products Inc S&C Electric Company Wyle Haynes International, Inc. Scientific Research Corporation Lake Region Medical University of Notre Dame University of Rochester Universal Orlando Citizens Energy Group West Penn Allegheny Health System HD Supply, Inc. Univeristy of California, Berkeley EnPro Industries Ascned Performance Materials CenturyLink Rea Magnet Wire Company, Inc. Project Management Institute Doherty UNFI Greyhound Lines, Inc. Johnson Outdoors UT Southwestern Medical Center Federal Reserve Bank of St. Louis OSI Restaurant Partners, LLC Fender Musical Instruments Corporation Simon Property Group ConnectiCare, Inc. EmblemHealth Johns Hopkins University City of Garland Genesis Energy LLC NCCI Holdings, Inc. Erickson Living Grande Cheese Company Neenah Paper, Inc. RSC Equipment Rental Magna Froedtert Health, Inc. Federal Reserve Bank of Minneapolis Windstream Communications Intrepid Potash, Inc. ProBuild Holdings, LLC Spectrum Health Lutron Electronics Co., Inc. Wells Enterprises Stonyfield Farm David Oppenheimer & Company Cell Therapeutics, Inc. (CTI) 5 Towers Watson 2012 General Industry Top Management Compensation Survey - U.S. (cont.) Hendrickson The Wornick Company Titanium Metals Corporation Wayne Memorial Hospital Institute for Defense Analyses Gas Technology Institute MAPFRE Insurance City of Austin Metagenics, Inc. St. Jude Children's Research Hospital Build-A-Bear Workshop Molina Healthcare, Inc American Commercial Lines Kewaunee Scientific Corporation Lantech Mitsui USA Oil-Dri Corporation of America Panduit Corporation Highmark Inc Rice University St. Cloud Hospital TSYS American University National Interstate Insurance Company Flexible Steel Lacing Company Follett Corporation Tenet Healthcare Freeman Schaumburg Township District Library Wawa Lighthouse International Sole Technology United Maritime Group BlueCross BlueShield of Tennessee Caelum Research Corporation University of St Thomas ITT Industries - Information Systems Marshfield Clinic The National Academies University of Nebraska-Lincoln Pepper Construction Group City of Philadelphia GOJO Industries Miami Childrens Hospital GuideStone Financial Resources Wake Forest University EnergySolutions Bosch Rexroth DePaul University The ServiceMaster Company Southco, Inc. TXI Operations LP and Affiliates West Virginia University Hospitals, Inc. Dept of Defense Uponor Inc Thule Organization Solutions Inc. Ohio State University Port of Portland ClubCorp, Inc. GTECH Axcess Financial Services, Inc. Bemis Mfg. Co. Pearson Bridgepoint Education Etnyre International, Ltd. Asahi Kasei Plastics, North America, Inc. Logic PD Space Telescope Science Institute Decurion Management Company AgriBank, FCB Rembrandt Enterprises, Inc. Rational Energies, Inc. CSIG Bluestembrands Seneca Niagara Falls Casino & Hotel Arlington County Government State Bar of Michigan Farm Credit Bank of Texas Beneficial Bank IEEE Integra Lifesciences Corporation NJVC Seventh Generation Baylor Health Care System First Citizens Bank INTEGRIS Health B. Braun Medical Inc. PM Company Cook Communications Ministries Opus Bank Bluegreen Corporation FedEx Office & Print Services 6 Towers Watson 2012 General Industry Top Management Compensation Survey - U.S. (cont.) Riverside Research Minneapolis School District United Conveyor Corporation Bulk Handling Systems Hitachi Computer Products (America) Inc. 7 2011 Mercer DB Complete 7-Eleven, Inc. ACE USA AECOM Technology Corporation AFLAC Incorporated AMERIGROUP Corporation AMR Corporation APL Ltd. APL Ltd. - APL Logistics APL Ltd. - APL Maritime APL Ltd. - APL Terminals APL Ltd. - Americas ARAMARK Corporation AT&T, Inc. AXA Equitable Abbott Laboratories Accenture Advance Auto Parts Aetna, Inc. Ahold USA Aker Solutions Allegheny Technologies Inc. Allegheny Technologies Inc. - ATI Precision Finishing Allegheny Technologies Inc. - Allegheny Ludlum Allegheny Technologies Inc. - Allvac Allegheny Technologies Inc. - Casting Services Allegheny Technologies Inc. - Metal Working Products Allegheny Technologies Inc. - Portland Forge Allegheny Technologies Inc. - Wah Chang Alliant Techsystems Allianz Life Insurance Company of North America Ally Financial, Inc. Altria Altria - John Middleton Co Altria - Philip Morris USA Inc. Altria - U.S. Smokeless Tobacco Company Ameren Corporation Ameren Corporation - AmerenEnergy Fuels & Services Ameren Corporation - AmerenEnergyResources Ameren Corporation - AmerenIllinois American Express American Family Insurance American International Group, Inc. American International Group, Inc. - Chartis Ameriprise Financial AmerisourceBergen Corporation AmerisourceBergen Corporation - Specialty Group Apache Corporation Apple, Inc. Arrow Electronics, Inc. Arrow Electronics, Inc. - ECS Arrow Electronics, Inc. - Global Components Assurant, Inc. AutoNation AutoZone, Inc. Automatic Data Processing (ADP) Automatic Data Processing (ADP) - AVS Division Automatic Data Processing (ADP) - Dealer Services Automatic Data Processing (ADP) - ES International Automatic Data Processing (ADP) - Employer Services Automatic Data Processing (ADP) - Employer Services, MAD Division Automatic Data Processing (ADP) - Employer Services, NA Division Automatic Data Processing (ADP) - TS Division Avery Dennison Corporation Avis Budget Group Inc. Avnet, Inc. Avon Products, Inc. BAE Systems, Inc. Land & Armaments BASF Corporation BHP Billiton Petroleum (Americas), Inc. BJ's Wholesale Club, Inc. BMW of North America, LLC Baker Hughes, Inc. 8 2011 Mercer DB Complete (cont.) Baker Hughes, Inc. - Baker Atlas Baker Hughes, Inc. - Baker Hughes Drilling Fluids Baker Hughes, Inc. - Baker Hughes Inteq Baker Hughes, Inc. - Baker Oil Tools Baker Hughes, Inc. - Baker Petrolite Baker Hughes, Inc. - Centrilift Baker Hughes, Inc. - GeoMechanics International Baker Hughes, Inc. - Gulf of Mexico Baker Hughes, Inc. - Hughes Christensen Bank of America Corporation Bank of the West Barnes & Noble Baxter International Inc. Best Buy Company, Inc. Big Lots, Inc. Branch Banking & Trust Company CB Richard Ellis Group, Inc. CB Richard Ellis Group, Inc. - Americas CB Richard Ellis Group, Inc. - Asset Services CB Richard Ellis Group, Inc. - Capital Markets CB Richard Ellis Group, Inc. - GCS Client Accounts CB Richard Ellis Group, Inc. - Investment Properties CB Richard Ellis Group, Inc. - US Brokerage CB Richard Ellis Group, Inc. - Valuation & Advisory CH2MHill CHS Inc. CHS Inc. - Energy CHS Inc. - Lubricants Division CIGNA Corporation CIGNA Corporation - CIGNA Group Insurance & Dental CIGNA Corporation - CIGNA Healthcare CIGNA Corporation - CIGNA International CNA Financial Corporation CNH America LLC CVS/Caremark CVS/Caremark - Pharmacy Retail Cablevision Systems Corporation Calpine Corporation Cameron International Cameron International - Centrifugal Cameron International - Compression Systems Cameron International - Distributor Valves Division Cameron International - Drilling Systems Cameron International - Drilling and P roduction Systems Cameron International - Engineered Valves Division Cameron International - Flow Control Cameron International - Measurement Division Cameron International - Petreco Process Systems Cameron International - Process Valves Division Cameron International - Reciprocating Cameron International - Subsea Systems Cameron International - Surface Systems Cameron International - Valves & Measurement Campbell Soup Company Capital One Financial Corp. CarMax, Inc. Cardinal Health, Inc. Celanese Celanese - Acetyl Intermediates Celanese - Advanced Engineered Materials Celanese - Consumer Specialties Celanese - Industrial Specialties Celestica CenterPoint Energy CenturyLink Chesapeake Energy Corporation Chesapeake Energy Corporation - Chesapeake Midstream Partners Chesapeake Energy Corporation - Compass Chesapeake Energy Corporation - Midcon Chesapeake Energy Corporation - Nomac Circle K Stores, Inc. Citi Citi - Citi North America 9 2011 Mercer DB Complete (cont.) Citi - Citi North America, Operations & Technology Colgate-Palmolive Company Colgate-Palmolive Company - Africa Middle East Division Colgate-Palmolive Company - Greater Asia Division Colgate-Palmolive Company - Hill's Pet Nutrition Colgate-Palmolive Company - Home Care Colgate-Palmolive Company - Latin America Division Colgate-Palmolive Company - North America Division Colgate-Palmolive Company - Oral Care Colgate-Palmolive Company - Personal Care Colgate-Palmolive Company - U.S. Comcast Corporation Comcast Corporation - Comcast Cable Communications Comcast Corporation - Comcast Programming Compass Bank Compass Group North America ConAgra Foods, Inc. Constellation Energy Group, Inc. Corning, Inc. Corning, Inc. - Corning Cable Systems Corning, Inc. - Display Technologies Corning, Inc. - Environmental Technologies Corning, Inc. - Life Sciences Corning, Inc. - Optical Fiber Corning, Inc. - Specialty & Ophthalmic Materials Coventry Health Care, Inc. Coventry Health Care, Inc. - Altius Health Plan, Inc. Coventry Health Care, Inc. - CHC Workers Compensation Coventry Health Care, Inc. - CHC of Delaware, Inc. Coventry Health Care, Inc. - CHC of Georgia, Inc. Coventry Health Care, Inc. - CHC of Louisiana, Inc. Coventry Health Care, Inc. - Government Coventry Health Care, Inc. - Group Health Plan, Inc. Coventry Health Care, Inc. - HealthAmerica Pennsylvania, Inc. Coventry Health Care, Inc. - MHNet Specialty Services, LLC Coventry Health Care, Inc. - Midlands (Iowa/Nebraska) Coventry Health Care, Inc. - Southern Health Services-Carelink Coventry Health Care, Inc. - Vista Coventry Health Care, Inc. - WellPath Select, Inc. Cummins, Inc. Cummins, Inc. - Distribution Business Cummins, Inc. - Emission Solutions Cummins, Inc. - Engine Business Cummins, Inc. - Filtration Cummins, Inc. - Power Generation Cummins, Inc. - Turbo Technologies DIRECTV, Inc. DISH Network Corp. DRS Technologies DTE Energy Darden Restaurants, Inc. Darden Restaurants, Inc. - Bahama Breeze Darden Restaurants, Inc. - Capital Grill Darden Restaurants, Inc. - LongHorn Darden Restaurants, Inc. - Olive Garden Darden Restaurants, Inc. - Red Lobster Darden Restaurants, Inc. - Seasons 52 Darden Restaurants, Inc. - Specialty Group Dean Foods Company Dean Foods Company - Dairy Dean Foods Company - WhiteWave Foods Deere & Company Deere & Company - A&T Div, Tractor/Turf & Region 1&4 Deere & Company - John Deere Credit Deere & Company - Landscapes Deere & Company - WW Parts Services Deere & Company - Worldwide Construction & Forestry Operations Delhaize America Delhaize America - Bottom Dollar Foods 10 2011 Mercer DB Complete (cont.) Delhaize America - Food Lion Delhaize America - Hannaford Delhaize America - Sweetbay Devon Energy Discover Financial Services Inc. Dole Food Company, Inc. Dollar General Corporation Dollar Tree, Inc. Dominion Resources, Inc. Dominion Resources, Inc. - Dominion Energy Dominion Resources, Inc. - Dominion Generation Dominion Resources, Inc. - Dominion Virginia Power Domtar Corporation Doosan Infracore International, Inc. Dr. Pepper Snapple Group Duke Energy Corporation Duke Energy Corporation - Commercial Power Duke Energy Corporation - Customer Group Duke Energy Corporation - Nuclear Generation E. I. du Pont de Nemours and Company E. I. du Pont de Nemours and Company - Agriculture and Nutrition E. I. du Pont de Nemours and Company - Chemicals and Fluroproducts E. I. du Pont de Nemours and Company - DuPont Packaging & Industrial Polymers E. I. du Pont de Nemours and Company - DuPont Performance Coatings E. I. du Pont de Nemours and Company - DuPont Titanium Technologies E. I. du Pont de Nemours and Company - Protection Technologies E. I. du Pont de Nemours and Company - Sustainable Solutions eBay, Inc. EMCOR Group, Inc. EOG Resources, Inc. Ecolab El Paso Corporation El Paso Corporation - Exploration and Production El Paso Corporation - Pipeline Group Energy Future Holdings Corporation Energy Future Holdings Corporation - Luminant Energy Future Holdings Corporation - TXU Energy Entergy Entergy - Non-Regulated Entergy - Regulated Enterprise Products Partners L.P. Erie Insurance Group Estee Lauder Companies, Inc. Exelon Corporation Express Scripts, Inc. Exxon Mobil Corporation, US Fuels Marketing Farmland Foods, Inc. FedEx Express FedEx Ground Federal-Mogul Corporation Federal-Mogul Corporation - Aftermarket Federal-Mogul Corporation - Powertrain Energy Federal-Mogul Corporation - Vehicle Safety and Protection Group Ferguson Enterprises, Inc. Fidelity National Information Services Fifth Third Bancorp First Data Corporation FirstEnergy Corporation FirstEnergy Corporation - FES FirstEnergy Corporation - Jersey Central Power & Light (JCP&L) FirstEnergy Corporation - Metropolitan Edison (MET-ED) FirstEnergy Corporation - Ohio Edison FirstEnergy Corporation - Pennsylvania Electric Co. (PENELEC) FirstEnergy Corporation - The Cleveland Electric Illuminating Company FirstEnergy Corporation - Toledo Edison FirstGroup America Fiserv, Inc. Fluor Corporation Fluor Corporation - Energy & Chemicals 11 2011 Mercer DB Complete (cont.) Fluor Corporation - Fluor Government Group Fluor Corporation - Industrial & Infrastructure Fluor Corporation - Power Foot Locker, Inc. Foot Locker, Inc. - Champs/Team Edition Foot Locker, Inc. - Foot Locker US/Kids Foot Locker/Footaction Foot Locker, Inc. - Footlocker.com/Eastbay Fox Networks Group Fox Networks Group - Fox Broadcasting Fox Networks Group - Fox Sports Net Regional Sports Network Fox Networks Group - National Geographic Channel Fox Networks Group - SPEED Freeport McMoRan Copper and Gold, Inc. Fresenius Medical Care NA Fresenius Medical Care NA - Fresenius Medical Services Fresenius Medical Care NA - Renal Therapies Group GameStop Corp. General Dynamics Information Technology (GDIT) General Dynamics Information Technology (GDIT) - Army Solutions General Dynamics Information Technology (GDIT) - Civil & Homeland Security General Dynamics Information Technology (GDIT) - Intelligence Solutions General Dynamics Information Technology (GDIT) - Navy & Air Force Systems General Mills, Inc. Gerdau Ameristeel Giant Food Stores, LLC Goodrich Corporation Goodrich Corporation - Actuation and Landing System Goodrich Corporation - Electronic Systems Goodrich Corporation - Nacelles and Interior Systems Gulfstream Aerospace H. J. Heinz Company H. J. Heinz Company - Heinz North America H. J. Heinz Company - North American Consumer Products H. J. Heinz Company - US Foodservice HSBC-North America HSBC-North America - HSBC Bank USA HSBC-North America - HSBC Insurance Services Halliburton Company Hanesbrands, Inc. Hannaford Bros. Co. Harley-Davidson, Inc. Harris N.A. Harris Teeter, Inc. Health Net, Inc. Health Net, Inc. - Health Net Federal Services Health Net, Inc. - Health Net of Arizona Health Net, Inc. - Health Net of California Health Net, Inc. - Health Net of Oregon Health Net, Inc. - Health Net of the Northeast Health Net, Inc. - Managed Health Network Hess Corporation Hess Corporation - Exploration & Production Hess Corporation - Retail Stores Holly Corporation Holly Corporation - Holly Refining and Marketing Tulsa LLC Holly Corporation - Navajo Refining Company Home Box Office Hormel Foods Corporation Hormel Foods Corporation - Affiliated BU's Hormel Foods Corporation - Farmer John Hormel Foods Corporation - Foodservice Hormel Foods Corporation - Grocery Products Hormel Foods Corporation - Hormel Foods International Corporation Hormel Foods Corporation - Jennie-O Turkey Store Hormel Foods Corporation - Refrigerated Foods 12 2011 Mercer DB Complete (cont.) Hormel Foods Corporation - Specialty Foods Humana, Inc. Huntington Bancshares Incorporated Husky Energy Inc. Hyatt Hotels Corporation Hyatt Hotels Corporation - Hyatt Hotels & Resorts Reservation Center ING North America Insurance Corporation, ING Life Insurance and Annuity Company ING North America Insurance Corporation, US Financial Services Ingram Micro, Inc. Ingram Micro, Inc. - North America International Paper Company J. C. Penney Company, Inc. JPMorgan Chase Asset Management JPMorgan Chase, Chase Card Services Jabil Circuit, Inc. Jacobs Engineering Group, Inc. Jacobs Engineering Group, Inc. - Eastern Region Jacobs Engineering Group, Inc. - GBNA Jacobs Engineering Group, Inc. - Global Construction Services Jacobs Engineering Group, Inc. - Global Field Services Jacobs Engineering Group, Inc. - Jacobs Northern Region Jacobs Engineering Group, Inc. - NAI East Jacobs Engineering Group, Inc. - NAI West Jacobs Engineering Group, Inc. - Western Region John Hancock Financial Services, Inc. John Hancock Financial Services, Inc. - US Insurance Johnson Controls, Inc. KBR, Inc. KBR, Inc. - BE&K Building Group KBR, Inc. - BE&K Federal Services KBR, Inc. - Downstream KBR, Inc. - Government & Infrastructure KBR, Inc. - Government & Infrastructure, Operations Management & Logistics KBR, Inc. - Hyrdocarbons, Oil & Gas, Granherne KBR, Inc. - IGP, Power KBR, Inc. - Petrochemicals KBR, Inc. - Refining KBR, Inc. - Services KBR, Inc. - Services, US Construction Operations KBR, Inc. - Services, US Industrial Services KBR, Inc. - Technology KBR, Inc. - Upstream KBR, Inc. - Upstream, Gas Monetization KBR, Inc. - Upstream, Oil & Gas Kellogg Company Kellogg Company - Frozen Foods Kellogg Company - International Kellogg Company - Morning Foods Kellogg Company - North America Kellogg Company - Snacks Kellogg Company - Specialty Channels Kellogg Company - US KeyCorp Kimberly-Clark Corporation Kinder Morgan, Inc. Kohl's Corporation Land O'Lakes, Inc. Land O'Lakes, Inc. - Dairy Food Division Land O'Lakes, Inc. - Feed Division Land O'Lakes, Inc. - WinField Solutions Liberty Mutual Group Liberty Mutual Group - Agency Corporation Liberty Mutual Group - Commercial Markets Liberty Mutual Group - Liberty International Liberty Mutual Group - National Markets Liberty Mutual Group - Personal Markets Limited Brands, Inc. Limited Brands, Inc. - Bath And Body Works Limited Brands, Inc. - Victoria Secret Direct Limited Brands, Inc. - Victoria's Secret Stores Lincoln Financial Group Loews Corporation Loews Corporation - Loews Hotels Lorillard Inc. Lufthansa Airlines 13 2011 Mercer DB Complete (cont.) Luxottica Retail US M&T Bank Corporation M-I SWACO Macy's, Inc. Macy's, Inc. - Macy's Systems and Technology Manpower, Inc. Marriott International Marriott International - Marriott Vacation Club International Marriott International - The Ritz-Carlton Marsh Marsh & McLennan Companies, Inc. Marshall & Ilsley Corporation Marshall & Ilsley Corporation - Marshall & Ilsley Bank MassMutual Life Insurance Company MassMutual Life Insurance Company - OppenheimerFunds Mattel, Inc. Mattel, Inc. - American Girl Mattel, Inc. - Fisher Price McDonald's Corporation MeadWestvaco Corporation MeadWestvaco Corporation - Community Development & Land Management MeadWestvaco Corporation - Consumer & Office MeadWestvaco Corporation - Consumer Solutions Group MeadWestvaco Corporation - Packaging Resources Group MeadWestvaco Corporation - Specialty Chemicals Medco Health Solutions, Inc. Medco Health Solutions, Inc. - Accredo Health, Inc. Mercedes-Benz USA MetLife MetLife - MetLife Bank MetroPCS Communications, Inc. MetroPCS Communications, Inc. - Atlanta MetroPCS Communications, Inc. - Boston MetroPCS Communications, Inc. - Central Florida MetroPCS Communications, Inc. - Dallas MetroPCS Communications, Inc. - Detroit MetroPCS Communications, Inc. - Jacksonville MetroPCS Communications, Inc. - Las Vegas MetroPCS Communications, Inc. - Los Angeles MetroPCS Communications, Inc. - New York MetroPCS Communications, Inc. - Orlando MetroPCS Communications, Inc. - Philadelphia MetroPCS Communications, Inc. - Sacramento MetroPCS Communications, Inc. - San Francisco MetroPCS Communications, Inc. - South Florida Mitsui & Co. (USA), Inc. Molina Healthcare Murphy Oil Corporation Mutual of Omaha Mutual of Omaha - Mutual of Omaha Bank NRG Energy, Inc. Nalco Holding Company Nash-Finch Company Nationwide Insurance Nationwide Insurance - Advantage Mortgage Company Nationwide Insurance - Nationwide Better Health Navistar, Inc. Nestlé USA, Inc. Nestlé USA, Inc. - Baking Division Nestlé USA, Inc. - Beverage Division Nestlé USA, Inc. - Buitoni Nestlé USA, Inc. - Confections & Snacks Division Nestlé USA, Inc. - Direct Store Delivery Division Nestlé USA, Inc. - Nestlé Dryer's Ice Cream Nestlé USA, Inc. - Nestlé Prepared Foods Company Nestlé USA, Inc. - Nestlé Professionals Nestlé USA, Inc. - Nestlé Sales Nestlé USA, Inc. - Pizza Division 14 2011 Mercer DB Complete (cont.) New York Life Insurance Company NextEra Energy, Inc. NextEra Energy, Inc. - Florida Power & Light NextEra Energy, Inc. - NextEra Energy Resources NiSource Inc. NiSource Inc. - Columbia Gas of Ohio NiSource Inc. - NIE NiSource Inc. - NiSource Gas Transmission & Storage NiSource Inc. - Northern Indiana Public Service Company NiSource Inc. - Transmission Corporation Nike, Inc. Nordstrom, Inc. Norfolk Southern Corporation Northern Trust Corporation Northwestern Mutual Northwestern Mutual - Northwestern Mutual Trust Company Novo Nordisk Inc. ONEOK, Inc. Office Depot OfficeMax Incorporated Owens Corning Owens-Illinois, Inc. Owens-Illinois, Inc. - Glass Container PACCAR PACCAR - Kenworth PACCAR - PACCAR Engine Company PACCAR - PACCAR Financial PACCAR - Parts PACCAR - Peterbilt Division PACCAR - Winch PNC Financial Services Group, Inc. PPL Corporation PacifiCorp PacifiCorp - Pacific Energy PacifiCorp - Rocky Mountain Power Pacific Life Insurance Company Parker Hannifin Corporation Parker Hannifin Corporation - Aerospace Group Parker Hannifin Corporation - Automation Group Parker Hannifin Corporation - Climate and Industrial Controls Group Parker Hannifin Corporation - Filtration Group Parker Hannifin Corporation - Fluid Connectors Group Parker Hannifin Corporation - Hydraulics Group Parker Hannifin Corporation - Industrial Parker Hannifin Corporation - Instrumentation Group Parker Hannifin Corporation - Seal Group Peabody Energy Corporation Peabody Energy Corporation - Peabody Powder River Services LLC Peabody Energy Corporation - Peabody Rocky Mountain Management Services LLC Pearson Education Pearson Education - Edustructures Pearson Education - Pearson VUE Pepco Holdings, Inc. Philips North America Philips North America - Consumer Lifestyles Philips North America - Healthcare Philips North America - Lighting Phillips-Van Heusen Corporation Phillips-Van Heusen Corporation - Calvin Klein Phillips-Van Heusen Corporation - Dress Shirt Phillips-Van Heusen Corporation - GH Bass Phillips-Van Heusen Corporation - GSC Phillips-Van Heusen Corporation - Izod Retail Phillips-Van Heusen Corporation - PVH Sportswear Phillips-Van Heusen Corporation - Superba/Insignia Phillips-Van Heusen Corporation - Tommy Hilfiger Phillips-Van Heusen Corporation - Van Heusen Retail Pitney Bowes, Inc. Principal Financial Group Principal Financial Group - Health Division 15 2011 Mercer DB Complete (cont.) Progressive Corporation Prudential Financial, Inc. Public Service Enterprise Group, Inc. Public Service Enterprise Group, Inc. - PSEG Energy Holdings, LLC Public Service Enterprise Group, Inc. - PSEG Power, LLC Public Service Enterprise Group, Inc. - Public Service Electric and Gas Company Publix Super Markets, Inc. PulteGroup, Inc. PulteGroup, Inc. - Central Area PulteGroup, Inc. - East Area PulteGroup, Inc. - Gulf Coast Area PulteGroup, Inc. - West Area QVC, Inc. Qualcomm, Inc. Qwest Communications International, Inc. RBS Citizens NA RR Donnelley & Sons Ralcorp Holdings, Inc. Ralcorp Holdings, Inc. - Frozen Bakery Products Ralcorp Holdings, Inc. - Post Cereals LLC Ralcorp Holdings, Inc. - Ralcorp Snacks, Sauces & Spreads Ralcorp Holdings, Inc. - Ralston Foods Regions Financial Corporation Reynolds American, Inc. Reynolds American, Inc. - R. J. Reynolds Tobacco Co. Ricoh Americas Corporation Rio Tinto plc US Rio Tinto plc US - ColoWyo Coal Company Rio Tinto plc US - Eagle Rio Tinto plc US - Resolution Copper Rite Aid Corporation Rockwell Automation, Inc. Rockwell Collins, Inc. Royal Caribbean Cruises Ltd. SCANA Corporation SCANA Corporation - Carolina Gas Transmission Corporation SCANA Corporation - PSNC Energy SCANA Corporation - Public Service Co of NC, Communications, ServiceCare and SEMI SCANA Corporation - SC Electric & Gas SCANA Corporation - SEMI (SCANA Energy Marketing, Inc.) SLM Corporation SPX Corporation Safeway, Inc. Samsung Telecommunications America Sanofi-Aventis US Sara Lee Corp. Schlumberger Oilfield Services Schneider Electric North America Schneider Electric North America - Square D Company, NOAD Science Applications International Corporation (SAIC) Sears Holdings Corporation Sears Holdings Corporation - Home Services Sears Holdings Corporation - Hometown Stores Sears Holdings Corporation - Kmart Sears Holdings Corporation - Retail Services Sears Holdings Corporation - Sears Auto Centers Sears Holdings Corporation - Sears Full Line Stores Siemens AG US Smith International Sodexo USA Southern Company Southern Company - Alabama Power Company Southern Company - Georgia Power Southern Company - Gulf Power Company Southern Company - Mississippi Power Company Southern Company - Southern Nuclear Operating Co. Southern Company - SouthernLINC Southwest Airlines Spectra Energy Corp. Speedway SuperAmerica LLC 16 2011 Mercer DB Complete (cont.) Sprint Nextel Corporation Staples, Inc. Staples, Inc. - North American Delivery Starbucks Coffee Company State Farm Insurance Stryker Corporation Stryker Corporation - MedSurg Stryker Corporation - Orthopedics Sun Life Financial (US) SunTrust Banks, Inc. Sunoco, Inc. SuperValu SuperValu - Acme SuperValu - Albertsons SuperValu - Cub Foods SuperValu - Farm Fresh SuperValu - Hornbacher's SuperValu - Jewel-Osco SuperValu - Save-A-Lot SuperValu - Shaws SuperValu - Shop 'n Save SuperValu - Shoppers SuperValu - bigg's T-Mobile USA TD Bank TE Connectivity TIAA-CREF Target Corporation Tesoro Corporation Textron Inc. Textron Inc. - Bell Helicopter Textron Inc. - Cessna Aircraft Textron Inc. - E-Z-Go Textron Inc. - Greenlee Textron Inc. - Jacobsen Textron Inc. - Kautex Textron Inc. - Textron Financial Corporation Textron Inc. - Textron Systems The Allstate Corporation The Bank of New York Mellon The Boeing Company The Chubb Corporation The Coca-Cola Company The Coca-Cola Company - CCDA Water LLC The Coca-Cola Company - North America Group The Gap, Inc. The Hartford Financial Services Group, Inc. The Hershey Company The Hertz Corporation The J.M. Smucker Company The Kroger Company The McGraw-Hill Companies The McGraw-Hill Companies - Information and Media Segment The McGraw-Hill Companies - Information and Media Segment, Aviation Week The McGraw-Hill Companies - Information and Media Segment, McGraw-Hill Broadcasting The McGraw-Hill Companies - Information and Media Segment, McGraw-Hill Construction The McGraw-Hill Companies - Information and Media Segment, Platts The McGraw-Hill Companies - J.D. Power and Associates The McGraw-Hill Companies - McGraw- Hill Education The McGraw-Hill Companies - McGraw- Hill Education, CTB/McGraw-Hill The McGraw-Hill Companies - McGraw- Hill Education, McGraw-Hill Professional The McGraw-Hill Companies - McGraw- Hill Education, McGraw-Hill School Education Group The McGraw-Hill Companies - McGraw- Hill Education, McGraw-HillHigher Education The Nielsen Company The Pantry, Inc. The Sherwin-Williams Company The Sherwin-Williams Company - Consumer Group The Sherwin-Williams Company - Consumer Group, Consumer Division The Sherwin-Williams Company - Consumer Group, Diversified Brands Division 17 2011 Mercer DB Complete (cont.) The Sherwin-Williams Company - Global Finishes The Sherwin-Williams Company - Global Group, Chemical Coatings Division The Sherwin-Williams Company - Latin American Coatings The Sherwin-Williams Company - Paint Stores Group The Sherwin-Williams Company - Paint Stores Group, Eastern Division The Sherwin-Williams Company - Paint Stores Group, Midwestern Division The Sherwin-Williams Company - Paint Stores Group, Southeastern Division The Sherwin-Williams Company - Paint Stores Group, Southwestern Division The Sherwin-Williams Company - Paint and Coatings The Sherwin-Williams Company - Paint and Sundries The Stop & Shop Supermarket Company The TJX Companies, Inc. The Travelers Companies, Inc. The Walt Disney Company The Walt Disney Company - Consumer Products The Walt Disney Company - Disney ABC Television Group The Walt Disney Company - ESPN The Walt Disney Company - Walt Disney Parks & Resorts, LLC The Walt Disney Company - Walt Disney Studios The Walt Disney Company - Walt Disney World The Williams Companies, Inc. Thomson Reuters Thrivent Financial for Lutherans Time Warner Cable Time Warner Cable - East Region Time Warner Cable - Midwest Region Time Warner Cable - New York City Region Time Warner Cable - West Region Toys R Us, Inc. Transocean, Inc. Turner Broadcasting System, Inc. UNUM Group US Bancorp Unilever U.S. UnionBanCal Corporation United Parcel Service United Services Automobile Association United States Cellular Corporation United States Steel Corporation United Stationers Supply Company UnitedHealth Group VF Corporation VF Corporation - 7 for All Mankind VF Corporation - Action Sports Americas VF Corporation - Activewear VF Corporation - Contemporary Brands VF Corporation - Contemporary Brands, Splendid/Ella Moss VF Corporation - Eagle Creek VF Corporation - Image Apparel VF Corporation - Imagewear VF Corporation - Jansport Americas VF Corporation - Jeanswear VF Corporation - Kipling VF Corporation - Lucy VF Corporation - Outdoor Americas VF Corporation - Reef VF Corporation - Sportswear VF Corporation - The North Face VF Corporation - VF Outlet VF Corporation - Vans Valero Energy Corporation Valero Energy Corporation - Retail Marketing Division Visteon Corporation Volvo Group North America Volvo Group North America - Arrow Truck Sales Inc. Volvo Group North America - Business Services Volvo Group North America - Construction Equipment Volvo Group North America - Mack Trucks Inc. Volvo Group North America - Nova Bus Company 18 2011 Mercer DB Complete (cont.) Volvo Group North America - Parts Volvo Group North America - Penta Volvo Group North America - Powertrain Volvo Group North America - SABA Holding Company Volvo Group North America - Transport Funding LLC Volvo Group North America - Trucks Volvo Group North America - VCE Rents Inc. Volvo Group North America - Volvo Cars Volvo Group North America - Volvo Financial Services Volvo Group North America - Volvo Information Technology Volvo Group North America - Volvo Logistics Volvo Group North America - Volvo Road Machinery Inc. Volvo Group North America - VolvoAero Connecticut, LLC W.W. Grainger, Inc. Wal-Mart Stores, Inc. Walgreen Company Walgreen Company - Health Services Waste Management, Inc. WellCare Health Plans WellCare Health Plans - Florida Division WellCare Health Plans - North Division WellCare Health Plans - South Division WellPoint, Inc. Wells Fargo & Company Western & Southern Financial Group Western Digital Western Union Westinghouse Electric Company Westinghouse Electric Company - Automation Westinghouse Electric Company - Nuclear Fuel Group Westinghouse Electric Company - Nuclear Power Plants Group Westinghouse Electric Company - Nuclear Services Group Whirlpool Corporation Whole Foods Market, Inc. XTO Energy, Inc. Xcel Energy Inc. Zimmer Holdings, Inc. Zions Bancorporation Zions Bancorporation - Amegy Bank Zions Bancorporation - California Bank and Trust Zions Bancorporation - National Bank of Arizona Zions Bancorporation - Nevada State Bank Zions Bancorporation - Vectra Bank Colorado Zions Bancorporation - Zions First National Bank 19 ERI Economic Research Institute – Relevant Companies in the Aerospace Industry AAR Corporation Actuant Corp Air Methods Corp. Alabama Aircraft Industries Inc Allegheny Technologies Inc B/E Aerospace Inc Barnes Group, Inc. Boeing Co Crane Company Curtiss-Wright Corporation Danaher Corporation Ducommun Inc Erickson Air-Crane Inc Esterline Technologies First Aviation Services, Inc. GenCorp Inc. General Dynamics General Electric Co Goodrich Corporation Hawk Corporation Heico Corporation Honeywell International, Inc. International Lease Finance Corp. JDS Uniphase Corp (CA) Kaman Corporation Ladish Company Inc Lockheed Martin Corporation Moog, Inc. Northrop Grumman Corp Pall Corporation Park Electrochemical Corp. Parker Hannifin Corporation Precision Castparts Corp. Raven Industries, Inc. Raytheon Company Rockwell Automation Rockwell Collins, Inc. Spirit AeroSystems Holdings, Inc. Teledyne Technologies Inc Teleflex Inc. Textron Inc TransDigm Group Inc TriMas Corporation Triumph Group, Inc. United Technologies Corp Wesco Aircraft Holdings Inc. 20
